Title: To George Washington from Peter Muhlenberg, 23 April 1782
From: Muhlenberg, Peter
To: Washington, George


                        Sir
                            Cumberland Old Courthouse April 23d 1782
                        
                        On the 10th of this Month I was Honor’d with your Excellency’s Orders, to repair to this place; I set out imediately for Richmond & arrivd here on the 19th—since then I have collected returns of the Men at this post, as well as the Quartermaster & Comissaries Stores, which I do myself the Honor to enclose, together with a return of the Military Stores—The Quartermaster Stores at this place includes every thing we have on hand, good or bad—which is the same case with the Military Stores—The Governor   & Council have appointed the different places of  in the State, and impowered the County Lieutenants to appoint recruiting Officers in each County, who are to deliver the recruits to the Continental Officers appointed to receive them—Officers have therefore been sent to each Station pointed out by the Governor, in order to forward on the Recruits and as there are at present but few Men at this post I shall set out next week, to visit the different posts & endeavour to bring the recruiting business into a proper train—There are beside the 46 effectives at this place, 25 in Richmond  a few more at Fredericksburg, I have ordered the whole to this place & wrote to General Greene, requesting his permission to send them in by Companies, to prevent Desertion—The Clothing Your Excellency was pleased to mention is not yet arrivd, nor have I receiv’d any Account of it—I would  likewise beg leave to inform Your Excellency that with this Month, all our prospects of procuring provisions for this post expire, as the State refuses to furnish, unless a Letter of Credit is obtained for the purpose from the Financier Genl I have therefore wrote to him on the Subject & wait his Answer. I have the Honor to be with the highest respect Your Excellencys Most Obedt humble Servt
                        
                            P: Muhlenberg
                        
                    